Motion Granted; Dismissed and Memorandum Opinion filed April 4, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00193-CV

                          PHYLLIS JONES, Appellant

                                       V.

     DOW CORNING CORPORATION, DOW CORNING WRIGHT
CORPORATION, CHRIS ROBINSON MD, JAMES R. CULLINGTON MD,
    FRANCIS BURTON MD, SIMON FREDERICKS MD, TOLBERT
   WILKINSON MD, 21 INTERNATIONAL HOLDINGS FKA KNOLL
INTERNATIONAL, MILTON ROWLEY MD, WESLEY WASHBURN MD,
   PRESTON CHANDLER MD, WILSHIRE FOAM PRODUCTS INC.,
      ERNEST CRONIN MD, JAMES PETERSON MD, Appellees

                   On Appeal from the 157th District Court
                           Harris County, Texas
                    Trial Court Cause No. 1992-25394ED

               MEMORANDUM                       OPINION
      This is an appeal from an order signed January 29, 2013. On March 26,
2013, appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App.
P. 42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                 PER CURIAM

Panel consists of Justices Frost, Brown, and Busby.




                                        2